Case: 20-40710     Document: 00515961566         Page: 1     Date Filed: 08/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 2, 2021
                                  No. 20-40710
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Reginald Stanly Strother,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 1:06-CR-182-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Reginald Stanly Strother, federal prisoner # 12594-078, was convicted
   in 2009 of possession with intent to distribute 50 grams or more of cocaine
   base, and he is serving a sentence of life imprisonment. He has appealed the
   district court’s order denying his motion for a sentence reduction under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40710      Document: 00515961566          Page: 2    Date Filed: 08/02/2021




                                    No. 20-40710


   § 404(b) of the First Step Act of 2018 (First Step Act), Pub. L. No. 115-391,
   132 Stat. 5194 (2018). Strother’s motion for leave to file a supplemental reply
   brief is GRANTED.
           Section 404(b) of the First Step Act gives a sentencing court limited
   authority to reduce a prisoner’s sentence for certain covered offenses. United
   States v. Hegwood, 934 F.3d 414, 416-18 (5th Cir.), cert. denied, 140 S. Ct. 285
   (2019). A “covered offense” within the meaning of the First Step Act is “a
   violation of a Federal criminal statute, the statutory penalties for which were
   modified by section 2 or 3 of the Fair Sentencing Act of 2010 that was
   committed before August 3, 2010.” United States v. Jackson, 945 F.3d 315,
   319 (5th Cir. 2019) (internal quotation marks, ellipses, and citation omitted),
   cert. denied, 140 S. Ct. 2699 (2020); see also Fair Sentencing Act of 2010, Pub.
   L. No. 111-220, 124 Stat. 2372 (2010). A district court’s decision whether to
   reduce a sentence under the First Step Act is generally reviewed for abuse of
   discretion, although review is de novo to the extent the court’s determination
   turns on the meaning of the statute. Jackson, 945 F.3d at 319.
           Although Strother is eligible for resentencing because his offense is a
   covered offense, he is not entitled to it, and the district court had broad
   discretion in determining whether to resentence him. See 132 Stat. 5194,
   5222 (§ 404(c)); Jackson, 945 F.3d at 321. The district court denied relief as
   an exercise of that discretion after considering Strother’s post-sentencing
   conduct, the drug quantity at issue in the original offense, and Strother’s
   prior felony drug conviction.
          On appeal, Strother contends that because he was originally sentenced
   to the statutorily mandated sentence of life imprisonment, circuit precedent
   requires that he be resentenced to the statutory minimum sentence set forth
   in 21 U.S.C. § 841(b)(1)(B). He asserts that he is no longer subject to an
   enhanced sentence because none of his prior convictions was a serious drug
   felony, that his statutory imprisonment range is 5 to 40 years, that his
   guidelines range should be limited to 57-71 months of imprisonment, that the




                                          2
Case: 20-40710      Document: 00515961566          Page: 3    Date Filed: 08/02/2021




                                    No. 20-40710


   district court’s ruling has resulted in a disparity between his sentence and the
   sentence he would receive under the current Guidelines, and that the district
   court erred in considering his post-sentencing conduct. These contentions
   are without merit.
          Section 401(a) of the First Step Act, which amended the felony drug
   offense sentencing enhancements in § 841(b)(1), does not apply to Strother
   because he was sentenced before the enactment date of the First Step Act.
   See 132 Stat. 5194, 5220-21 (§ 401(a) & (c)); Jackson, 945 F.3d at 321
   (emphasizing that, in applying the First Step Act, a sentencing court cannot
   “consider other post-sentencing changes in the law”); Hegwood, 934 F.3d at
   418 (explaining that defendant is not entitled to plenary resentencing). Thus,
   while no longer mandatory, Strother was still subject to a lifetime term of
   imprisonment under § 841(b)(1)(B), and it was not improper for the court to
   consider his post-sentencing conduct in determining whether to exercise its
   discretion to deny relief. See Jackson, 945 F.3d at 322 n.7. No abuse of
   discretion has been shown. See id. at 319, 321-22. The district court’s order
   is AFFIRMED.




                                          3